[Cite as State v. Little, 2020-Ohio-4097.]




                        IN THE COURT OF APPEALS OF OHIO
                            THIRD APPELLATE DISTRICT
                                 ALLEN COUNTY




STATE OF OHIO,
                                                            CASE NO. 1-20-11
        PLAINTIFF-APPELLEE,

        v.

MICHAEL L. LITTLE,                                          OPINION

        DEFENDANT-APPELLANT.



                    Appeal from Allen County Common Pleas Court
                             Trial Court No. CR 2019 0310

                                        Judgment Affirmed

                              Date of Decision: August 17, 2020



APPEARANCES:

         Linda Gabriele for Appellant

         Jana E. Emerick for Appellee
Case No. 1-20-11


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Michael L. Little (“Little”) appeals the judgment

of the Allen County Court of Common Pleas, alleging that the trial court erred by

denying his motion to suppress. For the reasons set forth below, the judgment of

the trial court is affirmed.

                               Facts and Procedural History

       {¶2} Officer Christopher Lemke (“Officer Lemke”) works for the Lima

Police Department. Tr. 4. At roughly 1:00 A.M. on July 13, 2019, Officer Lemke

was on patrol. Tr. 5. As he was driving westbound on State Street, Officer Lemke

observed a white sport utility vehicle (“SUV”) that was driven by Little make a right

turn into the eastbound lane of State Street. Tr. 5, 8, 9. After the SUV completed

this turn, it “stopped in the middle of the roadway.” Tr. 5-6, 8. Officer Lemke

testified that he was driving in the opposite direction as Little was and had to

maneuver around Little’s stopped SUV in order to drive past him. Tr. 6, 8-9.

       {¶3} After he drove past the SUV, Officer Lemke turned his cruiser around

in the next intersection. Tr. 5. However, as Officer Lemke was turning his cruiser

around, the SUV “took off at a high rate of speed.” Tr. 6. Officer Lemke began to

follow after the SUV. Tr. 6. He then observed the SUV approach a stop sign. Tr.

6. Officer Lemke testified that he saw Little “slow[] down and hit the brakes” before

the SUV “rolled right through the intersection.” Tr. 6, 10. At this point, Officer

Lemke activated the lights of his cruiser and initiated a traffic stop. Tr. 6, 8. In

                                           -2-
Case No. 1-20-11


response, Little eventually stopped his SUV, opened his door, and fled on foot away

from his vehicle. Ex. 1. Tr. 6, 11. Officer Lemke then pursued Little on foot and

apprehended him. Ex. 1. Tr. 11. Officer Lemke testified that he noticed signs of

impairment as he walked Little towards the police cruiser. Tr. 12.

       {¶4} On August 15, 2019, Little was indicted on one count of operating a

vehicle under the influence of alcohol, a drug of abuse or a combination of them in

violation of R.C. 4511.19(A)(1)(b), 4511.19(G)(1)(d) and one count of operating a

vehicle under the influence of alcohol, a drug of abuse, or a combination of them in

violation of R.C. 4511.19(A)(1)(a), 4511.19(G)(1)(d). Doc. 5. On October 8, 2019,

Little filed a motion to suppress, alleging that the stop of his vehicle was illegal.

Doc. 26. On October 18, 2019, the trial court held a suppression hearing at which

Officer Lemke testified. Tr. 1. The State also offered video footage from Officer

Lemke’s body camera and his cruiser’s dashboard camera as evidence. Ex. 1. On

October 24, 2019, the trial court denied Little’s motion to suppress. Doc. 34.

       {¶5} On January 8, 2020, Little entered a plea of no contest to the first count

in the indictment. Doc. 46. The second count with which Little had been charged

was then dismissed. Doc. 46. The trial court found Little guilty of the offense

operating under the influence of alcohol, a drug of abuse, or a combination of them

in violation of R.C. 4511.19(A)(1)(b). Doc. 47. The trial court sentenced Little on

February 20, 2020. Doc. 51.



                                         -3-
Case No. 1-20-11


                                Assignment of Error

       {¶6} The appellant filed his notice of appeal on February 28, 2020. Doc. 53.

On appeal, Little raises the following assignment of error:

       The trial court erred in overruling the Defendant-Appellant’s
       motion to suppress as law enforcement lacked reasonable
       suspicion to stop the Defendant-Appellant.

Little argues that the trial court’s decision to deny his motion to suppress was not

supported by competent, credible evidence.

                                   Legal Standard

       {¶7} The Fourth Amendment to the United States Constitution guarantees

“[t]he right of the people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures * * *.” Fourth Amendment, United

States Constitution. The Ohio Constitution offers a parallel provision to the Fourth

Amendment of the Federal Constitution that has been generally held to afford the

same level of protection as the United States Constitution. State v. Hoffman, 141
Ohio St. 3d 428, 2014-Ohio-4795, 25 N.E.3d 993, ¶ 11, citing State v. Robinette, 80
Ohio St. 3d 234, 685 N.E.2d 762 (1997). “[A] police stop of a motor vehicle and

the resulting detention of its occupants has been held to be a seizure under the Fourth

Amendment.” State v. Kerr, 3d Dist. Allen No. 1-17-01, 2017-Ohio-8516, ¶ 13,

citing Delaware v. Prouse, 440 U.S. 648, 99 S. Ct. 1391, 59 L. Ed. 2d 660 (1979)

       {¶8} “In order to initiate a constitutionally permissible traffic stop, law

enforcement must, at a minimum, have a reasonable, articulable suspicion to believe

                                         -4-
Case No. 1-20-11


that a crime has been committed or is being committed.” State v. Smith, 2018-Ohio-

1444, 110 N.E.3d 944, ¶ 8 (3d Dist.), citing State v. Andrews, 57 Ohio St. 3d 86, 565
N.E.2d 1271 (1991).

         “The Supreme Court of Ohio has defined ‘reasonable articulable
         suspicion’ as ‘specific and articulable facts which, taken together
         with rational inferences from those facts, reasonably warrant the
         intrusion [upon an individual’s freedom of movement].’” State v.
         Shaffer, 2013-Ohio-3581, 4 N.E.3d 400, ¶ 18 (3d Dist.), quoting
         State v. Bobo, 37 Ohio St. 3d 177, 178, 524 N.E.2d 489 (1988),
         quoting Terry v. Ohio, 392 U.S. 1, 21-22, 88 S. Ct. 1868, 20 L. Ed. 2d
889 (1968). “Reasonable suspicion entails some minimal level of
         objective justification for making a stop—that is, something more
         than an inchoate and unparticularized suspicion or ‘hunch,’ but
         less than the level of suspicion required for probable cause.” Kerr,
         supra, at ¶ 15, quoting State v. Jones, 70 Ohio App. 3d 554, 556-
         557, 591 N.E.2d 810 (2d Dist. 1990).

(Bracketed Insertion Sic.) Smith at ¶ 9. “Furthermore, these circumstances are to

be viewed through the eyes of the reasonable and prudent police officer on the scene

who must react to events as they unfold.” Andrews, supra, at 88-89. “A court

reviewing the officer’s actions must give due weight to his experience and training

and view the evidence as it would be understood by those in law enforcement.” Id.

at 88.

         {¶9} “A police officer may initiate a traffic stop after witnessing a traffic

violation.” Smith at ¶ 10, citing Dayton v. Erickson, 76 Ohio St. 3d 3, 11, 665 N.E.2d
1091, 1097 (1996). R.C. 4511.43(A) reads, in its relevant part, as follows:

         Except when directed to proceed by a law enforcement officer,
         every driver of a vehicle * * * approaching a stop sign shall stop
         at a clearly marked stop line, but if none, before entering the

                                          -5-
Case No. 1-20-11


       crosswalk on the near side of the intersection, or, if none, then at
       the point nearest the intersecting roadway where the driver has a
       view of approaching traffic on the intersecting roadway before
       entering it.

R.C. 4511.43(A). See Lima Codified Ordinance 432.18(a). A driver’s failure to

comply with a stop sign is a traffic violation that provides a police officer with

probable cause to initiate a traffic stop. See State v. Miller, 3d Dist. Marion No. 9-

14-50, 2015-Ohio-3529, ¶ 13; Akron v. Buchwald, 9th Dist. Summit No. 21433,

2003-Ohio-5044, ¶ 15; State v. Mihely, 11th Dist. Ashtabula Nos. 2001-A-0083,

2001-A-0084, 2002-Ohio-6939, ¶ 11.

       {¶10} “To deter Fourth Amendment violations, the Supreme Court of the

United States has adopted an exclusionary rule under which ‘any evidence that is

obtained during an unlawful search or seizure will be excluded from being used

against the defendant.’” Kerr, supra, at ¶ 17, quoting State v. Steinbrunner, 3d Dist.

Auglaize No. 2-11-27, 2012-Ohio-2358, ¶ 12. Thus, the appropriate remedy for a

Fourth Amendment violation is generally the suppression of any illegally obtained

evidence. State v. O’Neal, 3d Dist. Allen No. 1-07-33, 2008-Ohio-512, ¶ 19.

       {¶11} “Appellate review of a decision on a motion to suppress presents a

mixed question of law and fact.” State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-

5372, 797 N.E.2d 71, ¶ 8.

       At a suppression hearing, the trial court assumes the role of trier
       of fact and, as such, is in the best position to evaluate the evidence
       and the credibility of witnesses. [Burnside at ¶ 8]. See also State
       v. Carter, 72 Ohio St. 3d 545, 552[, 651 N.E.2d 965] (1995). When

                                         -6-
Case No. 1-20-11


       reviewing a ruling on a motion to suppress, deference is given to
       the trial court’s findings of fact so long as they are supported by
       competent, credible evidence. Burnside at ¶ 8, citing State v.
       Fanning, 1 Ohio St. 3d 19[, 437 N.E.2d 583] (1982). With respect
       to the trial court’s conclusions of law, however, our standard of
       review is de novo; therefore, we must decide whether the facts
       satisfy the applicable legal standard. Id., citing State v.
       McNamara, 124 Ohio App. 3d 706, 710[, 707 N.E.2d 539] (4th Dist.
       1997).

State v. Sidney, 3d Dist. Allen No. 1-19-32, 2019-Ohio-5169, ¶ 8.

                                    Legal Analysis

       {¶12} At the suppression hearing, Officer Lemke testified that he saw Little

approach a stop sign in his SUV, “slow[] down and hit the brakes” before he “rolled

right through the intersection.” Tr. 6. Officer Lemke later affirmed that Little’s

SUV did not come to a complete stop before entering the intersection and stated that

the SUV went through the intersection at “approximately five/ten miles an hour * *

*.” Tr. 17. The prosecution also introduced video footage from a camera on the

police cruiser’s dashboard. Ex. 1. The stop sign and Little’s brake lights can be

discerned on this video footage. Ex. 1. Doc. 34.

       {¶13} However, whether Little stopped his SUV before he crossed into the

intersection is unclear in this footage as the police cruiser was turning at roughly the

same time that Little was approaching the stop sign. Ex. 1. When presented with

this inconclusive video footage at the suppression hearing, Officer Lemke indicated

that he, from his vantage point, could see that Little rolled through the stop sign

without stopping. Tr. 10. He said, “I looked to the right and * * * s[aw] the vehicle

                                          -7-
Case No. 1-20-11


slowing down and so I kept eyes on the vehicle. As I turned right the vehicle let off

the brake and continued through the intersection.” Tr. 10.

       {¶14} The dashboard camera was not in a position to capture Little’s actions

clearly as he approached the stop sign. Ex. 1. But this does not mean that Officer

Lemke was not in a position to see Little’s actions as he approached the stop sign.

Thus, while this video footage does not confirm Officer Lemke’s testimony, this

video footage also does not contradict his testimony. The fact that the trial court

relied on Officer Lemke’s statements in the absence of video footage that confirmed

his testimony does not mean that the trial court erred. See State/City of Toledo v.

Reese, 2018-Ohio-2981, 112 N.E.3d 514, ¶ 23 (6th Dist.) (wherein the trial court

relied an officer’s testimony as to the pace of a vehicle even though the video

footage did not capture the relevant speed readings).

       {¶15} Officer Lemke’s testimony provided the trial court with some

competent, credible evidence from which it could determine that Little failed to

comply with a stop sign. Since the trial court’s decision was based on some

competent, credible evidence, this Court will not disturb the trial court’s factual

findings and will turn to examining the trial court’s legal conclusion in this matter.

After finding that Officer Lemke’s testimony was “credible,” the trial court

determined that he “had an objectively reasonable justification for making the stop”

because he observed Little fail to stop his SUV at the stop sign. Doc. 47.



                                         -8-
Case No. 1-20-11


       {¶16} The failure to comply with a stop sign is a violation of R.C.

4511.43(A) and/or Lima Codified Ordinance 432.18(a). See R.C. 4511.43(A); Lima

Codified Ordinance 432.18(a). Since Officer Lemke witnessed Little commit a

traffic violation, Officer Lemke had more than the reasonable, articulable suspicion

that was required to initiate a traffic stop of Little’s SUV. This traffic violation, by

itself, can serve as a sufficient legal basis for the traffic stop in this case. State v.

Pratt, 4th Dist. Pickaway No. 99CA53, 2000 WL 1281217, *2-3 (Sept. 5, 2000);

State v. Akers, 2016-Ohio-7216, 72 N.E.3d 135 (7th Dist.). After reviewing the trial

court’s decision, we do not find any error in the trial court’s application of the law

to these facts.

       {¶17} On appeal, Little also argues that he did not impede traffic in violation

of R.C. 4511.22(A) and/or Lima Codified Ordinance 434.06(a) by stopping on the

roadway. Little asserted that he stopped to allow the police cruiser to have the

necessary space to pass through that stretch of roadway. Tr. 19. At the suppression

hearing, Officer Lemke had testified that he believed that Little had impeded traffic

by stopping in the roadway. We note that the trial court never found that Little

committed the violation of impeding traffic. Doc. 34.

       {¶18} However, we ultimately do not need to address the issue of whether

Little stopping in the roadway provided Officer Lemke with a reasonable,

articulable suspicion to initiate a traffic stop because Officer Lemke later witnessed

Little fail to comply with a stop sign. As we have already noted, Little’s failure to

                                          -9-
Case No. 1-20-11


comply with a stop sign provided Officer Lemke with a sufficient legal justification

to initiate a traffic stop. Thus, whether Officer Lemke had a reasonable, articulable

suspicion that could have served as grounds to stop Little’s vehicle earlier is

irrelevant in this case.

       {¶19} In the end, Officer Lemke’s testimony provided some competent,

credible evidence from which the trial court could conclude that Little had

committed the traffic violation of failing to comply with a stop sign and could

conclude that Officer Lemke had a legal justification to conduct a traffic stop. After

reviewing the evidence produced at the suppression hearing, we conclude that the

trial court did not err in denying Little’s motion to suppress. Thus, Little’s sole

assignment of error is overruled.

                                     Conclusion

       {¶20} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Allen County Court of Common Pleas is

affirmed.

                                                                 Judgment Affirmed

SHAW P.J. and ZIMMERMAN J., concur.

/hls




                                        -10-